Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Paul Engel on 04/07/22.

The application has been amended as follows: 

(Currently Amended) A robotic surgery system for preparing a bone of a shoulder joint to receive a shoulder implant, the robotic surgery system comprising:
a shoulder implant having a proximal body, a distal body, and a locking member;
a robotic manipulator;
a cutting tool to be coupled to said robotic manipulator;
a localizer configured to track movement of said cutting tool and the bone; and
a controller coupled to said robotic manipulator and said localizer, said controller configured to operate said robotic manipulator to control movement of said cutting tool relative to the bone based on one or more virtual objects associated with said shoulder implant, 
wherein said one or more virtual objects define a volume of material to be removed from the bone to form a first cavity sized to receive said distal body of said shoulder implant and to form a second cavity radially off-set from the first cavity relative to an implant axis and sized to rotationally receive said locking member, the second cavity defining an undercut in the bone whereby when said shoulder implant is at least partially inserted into the first cavity said locking member is rotated about the implant axis from an unlocked position in the first cavity to a locked position in the second cavity to rotate said locking member into engagement with the undercut of the second cavity formed by said cutting tool to limit withdrawal of said shoulder implant from the bone.

(Currently Amended) The robotic surgery system of claim 1, wherein said controller is configured to operate said robotic manipulator to control movement of said cutting tool based on said one or more virtual objects to form the second cavity about an implant axis so that said locking member is rotated about the implant axis from the unlocked position to the locked position.

(Currently Amended) The robotic surgery system of claim 2, wherein said one or more virtual objects are sized and shaped so that said locking member is rotated at least 10 degrees about the implant axis to move to the locked position.
(Currently Amended) The robotic surgery system of claim 3, wherein said one or more virtual objects are sized and shaped so that said locking member is rotated at least 30 degrees about the implant axis to move to the locked position.

7.	(Currently Amended) The robotic surgery system of claim 6, wherein said robotic manipulator is configured to generate haptic feedback to the user based on a position of said cutting tool relative to said virtual cutting boundary.

8.	(Currently Amended) The robotic surgery system of claim 6, wherein said robotic manipulator is operated in a haptic mode in which a user manually manipulates said cutting tool to form the first cavity and the second cavity and said robotic manipulator generates haptic feedback in response to the cutting tool reaching or exceeding said virtual cutting boundary.

9.	(Currently Amended) The robotic surgery system of claim 6, wherein said robotic manipulator is operated in a free mode in which a user is allowed to freely manipulate said cutting tool beyond said virtual cutting boundary.

10.	(Currently Amended) The robotic surgery system of claim 1, wherein said robotic manipulator is operated in an autonomous mode in which said controller operates said robotic manipulator to control movement of said cutting tool autonomously along a tool path to form the first cavity and the second cavity.

13.	(Currently Amended) A method for performing robotic surgery with a robotic manipulator and a cutting tool coupled to the robotic manipulator to prepare a bone of a shoulder joint to receive a shoulder implant, the method comprising the steps of:
providing the shoulder implant, the shoulder implant having a proximal body, a distal body, and a locking member;
tracking movement of the cutting tool;
tracking movement of the bone;
controlling movement of the cutting tool relative to the bone based on one or more virtual objects associated with the shoulder implant to form a first cavity in the bone sized to receive the distal body of the shoulder implant and to form a second cavity in the bone sized to receive the locking member, the second cavity radially off-set from the first cavity relative to an implant axis and defining an undercut in the bone whereby the locking member is moved from an unlocked position in the first cavity to a locked position in the second cavity to limit withdrawal of the shoulder implant from the bone; and
inserting the shoulder implant at least partially into the first cavity and rotating the implant about the implant axis to rotate the locking member into engagement with the undercut of the second cavity formed by the cutting tool and place the implant into the locked position.

14.	(Currently Amended) The method of claim 13, comprising controlling movement of the cutting tool based on the one or more virtual objects to form the second cavity about an implant axis so that the locking member is rotated about the implant axis from the unlocked position to the locked position.

15.	(Currently Amended) The method of claim 14, wherein the one or more virtual objects are sized and shaped so that the locking member is rotated at least 10 degrees about the implant axis to move to the locked position.

16.	(Currently Amended) The method of claim 15, wherein the one or more virtual objects are sized and shaped so that the locking member is rotated at least 30 degrees about the implant axis to move to the locked position.

24.	(Withdrawn – Currently Amended) A robotic surgery system for preparing a bone of a shoulder joint to receive a shoulder implant system, the robotic surgery system comprising:
said shoulder implant system having a proximal body, a distal body, and a locking member;
a robotic manipulator;
a cutting tool to be coupled to said robotic manipulator;
a localizer configured to track movement of said cutting tool and the bone; and
a controller coupled to said robotic manipulator and said localizer, said controller configured to operate said robotic manipulator to control movement of said cutting tool relative to the bone based on one or more one or more virtual objects associated with said shoulder implant system, 
wherein said one or more virtual objects defines a volume of material to be removed from the bone to form a first cavity sized to receive said distal body of said shoulder implant and to form a second cavity defining an undercut in the bone and radially off-set from the first cavity relative to an implant axis and sized to rotationally receive said locking member whereby when said shoulder implant is at least partially inserted into the first cavity and rotating said locking member about the implant axis from an unlocked position in the first cavity to a locked position in the second cavity to engage said locking member to the undercut of the second cavity formed by said cutting tool to limit withdrawal of said shoulder implant system from the bone.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the amendment overcome prior art rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793